Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Shin publication wherein it discloses a method of improving efficiency of a vehicle behavior controller using a traffic state estimation network (see Figs. 1, 3 - 4, 6, 8, ¶0008 - ¶0009, ¶0022, ¶0127 - ¶0145.  In particular, see  ¶0022, "the artificial intelligence is trained and the performance is updated based on the accident image obtained through a large number of vehicle terminals connected through a network, it is possible to determine the presence or absence of the traffic accident more accurately"), comprising: 
feeding an input of a feature extraction network of the vehicle behavior controller with a sequence of images of a highway section and corresponding traffic data (see Fig. 6, process method steps S1040, ¶0112, and ¶0137.  In particular, see ¶0112, "AI processing unit 180 may determine whether an event is occurred from a driving image that is composed of a plurality of frames that are executed together with the operation of the image obtaining unit 110 and input through the image obtaining unit 110, when the event occurs, and operate to extract a corresponding frame (hereinafter, referred to as an event frame) at the time of the event happened from the driving image”); 
selecting an action to adjust an autonomous behavior of the controlled ego vehicle according to the estimated behavior of the controlled ego vehicle.  (See ¶0043 - ¶0044.  In particular, see ¶0043, autonomous automobile.)
 to cure the gaps that Shin has in disclosing the claimed invention.
Bucholz’ work presents a method for coordinating operation of motor vehicles with a coordination device wherein it determines motor vehicle position and movement data; calculates an expected trajectory for each motor vehicle from the position and movement information, checking whether trajectories of different motor vehicles spatially and temporally overlap so as to create a conflict, in the event of a conflict transmitting a driving instruction to at least one motor vehicle, and executing the driving instruction.
Bucholz further teaches disentangling, by the traffic state estimation network (see Figs. 1 - 5, ¶0034, ¶0077 - ¶0078, and ¶0080.  In particular, see Fig. 2.  

    PNG
    media_image1.png
    476
    457
    media_image1.png
    Greyscale

See ¶0034, "coordination device… whose sensor detects the first and / or the second motor vehicle, may transmit sensor data and/or detected location information and / or detected movement information and / or at least one calculated trajectory to the , an estimated behavior of a controlled ego vehicle from extracted traffic state features of the input provided by the feature extraction network.  (See Figs. 1 – 2, Bucholz teaches wherein each of the features that his system distills, extricates and / or pulls out vehicular position and movement data as separate or independent data coefficients, which are subsequently encoded, and compiled as eventual potential trajectories that the ego vehicle and other vehicles in the traffic network might utilize.)
However, the prior art does not teach, or suggest every element of independent claims 1, 11, and 16. As such, a person skilled in the art would not modify Shin in view of Bucholz, or any other combination thereof, to provide the method in which the action comprises the vehicle behavior controller to accelerate a speed of the controlled ego vehicle to successfully merge onto a highway main-lane from a highway on-ramp according to an estimated neighbor vehicle speed.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method in which the action comprises the vehicle behavior controller to accelerate a speed of the controlled ego vehicle to successfully merge onto a highway main-lane from a highway on-ramp according to an estimated neighbor vehicle speed.
In particular, the prior art is silent in teaching, or suggesting a method wherein there is an acceleration speed of a vehicle merging onto a highway on-ramp based upon a neighbor vehicle speed.  Emphasis added.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661  

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661